Citation Nr: 0608886	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial, noncompensable rating assigned 
following the grant of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from July 1994 to August 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating action that granted 
service connection and assigned an initial, noncompensable 
rating for a right knee condition, effective September 9. 
1995.  The veteran's notice of disagreement with the assigned 
rating was received in January 1996.  A statement of the case 
(SOC) was issued in January 1996.  The veteran perfected his 
appeal in January 1996.  

Because the veteran's appeal stems from the veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In November 1997 and February 2000, the Board remanded this 
matter to the RO for additional action, to include scheduling 
the veteran for a hearing and to arrange VA examination of 
the right knee.  The claims file reflects that the veteran 
did not appear for any scheduled examination or hearing.

In January 20003, the Board again remanded this matter to the 
RO to schedule a hearing for the veteran.  After scheduling 
the requested hearing and notifying the veteran, the veteran 
failed to report.  Because no new evidence was obtained 
subsequent to the Board's January 2003 remand, the RO 
returned this matter to the Board for further appellate 
consideration without issuing a supplemental SOC (SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  Since the September 9., 1995 effective date of the grant 
of service connection, the record does not include medical 
findings even suggesting that the veteran's meets the 
criteria for a minimum, compensable rating under any 
potentially applicable diagnostic criteria for rating the 
right knee disability, or that the disability is so 
exceptional or unusual to render impractical the application 
of the regular schedular requirements.


CONCLUSION OF LAW

The criteria for an initial, compensable rating following the 
grant of service connection for a right knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, to include 4.1-4.7, 
4.10, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
compensable rating for a right knee disorder has been 
accomplished.

Through a September 1995 letter, a December 1995 notice of 
decision, a January 1996 SOC, as well as May 1997 and August 
2001 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the correspondence of record 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Furthermore, the veteran was 
requested to provide the RO with any evidence or information 
in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, and 
on these facts, the RO's omission is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the November 1995 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, approximately five years after the 
November 1995 rating decision.  The Board also finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

As indicated above, in this case, the January 1996 SOC, as 
well as May 1997 and August 2001 SSOCs notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  After the notice letters, SOC, and SSOCs the veteran 
was afforded an opportunity to respond.  Hence, the Board 
finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102.

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the January 
1996 SOC, and the August 2001 SSOC also included discussion 
of 38 C.F.R. §§ 4.40 and 45 (2005); this is sufficient under 
Dingess/Hartman.  While the Court also stated that, in claims 
arising out of an original claim for service connection, VA 
notice must include information regarding the effective date 
that may be assigned, and such notice has not explicitly been 
provided in this case, such omission is harmless where, as 
here, neither the appellant nor his representative has even 
suggested that the assigned effective date for the grant of 
service connection and award of initial compensation is being 
challenged.  Id.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records up to 1997.  The veteran has been afforded 
a VA examination in September 1995 in connection with his 
claim; the report of which is associated with the claims 
file.  The veteran has been scheduled for several subsequent 
VA examinations, and hearings, for which he has failed to 
report.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for an initial, compensable rating 
that needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  





II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where, as here,  the question for consideration 
is the propriety of the initial rating assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In this case, the RO has assigned the veteran an initial, 
noncompensable rating under Diagnostic Code 5257, which is 
indicative of a nonspecific orthopedic disability rated on 
the basis of "other" knee impairment, such as recurrent 
subluxation or lateral instability.  Under this code, a 10 
percent disability rating is warranted for slight disability, 
a 20 percent evaluation is warranted for moderate disability, 
and a 30 percent evaluation is warranted for severe 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record presents no 
basis for assignment of even the minimum, compensable rating 
under Diagnostic Code 5257.

The veteran's service medical and personnel records reveal 
that a service Medical Board had diagnosed the veteran with 
chronic and severe patellofemoral syndrome of the right knee 
in 1995.  Based on this finding, the service Medical Board 
recommended that the veteran was unable to fulfill the duties 
of active service.  The veteran was subsequently discharged.

According to a September 1995 VA examination report, the 
examiner noted that the veteran was medically discharged from 
service in 1995 as a result of his bad knees.  Physical 
examination revealed that the right knee had flexion to 135 
degrees and extension to zero degrees.  The right patella was 
described as rigidly in place with no effusion.  The 
collateral and cruciate ligaments were intact and the Lachman 
sign and Drawer sign were bilaterally normal.  The examiner 
felt no grating or popping with rocking the leg and feeling 
the knee.  Pressure on the tibial tubercles and tibial 
condyles produced no pain.  The McMurray' s sign was normal.  
The examiner diagnosed status post right knee pain, with no 
residuals found clinically on examination.  An x-ray study 
revealed mild Osgood-Schlatter's Disease, which did not 
appear to be active.

VA outpatient treatment records dated from 1995 through 1997 
show treatment for complaints of knee trouble without 
specific range of motion findings, instability, or 
subluxation.

As indicated above, the pertinent medical evidence is not 
even suggestive of overall slight disability, which is 
required for a 10 percent rating under Diagnostic Code 5257.  
The service medical records are negative for laxity as is the 
September 1995 VA examination report, and any of the VA 
treatment reports.  The Board points out that the September 
1995 examiner described the veteran's right knee as involving 
no current residuals.

Unfortunately, there is no other medical evidence upon which 
to evaluate the veteran's disability.  The record documents 
that the veteran has consistently failed to appear for VA 
medical examinations scheduled after September 1995 to obtain 
medical findings needed to properly evaluate the claim on 
appeal, most recently in February 2001.  The RO issued a 
letter to the veteran in March 2001 asking him if he would 
like to reschedule.  The veteran has not responded.  Under 
these circumstances, the Board has no other choice but to 
evaluate the original claim on the basis of the evidence 
already of record.  See 38 C.F.R. § 3.566(a) (2005).  The 
Board also points out that the duty to assist is not a one 
way-street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

There also is no basis for assigning a higher rating for the 
disability under any other diagnostic code.  As standard 
range of knee motion is from 0 to 140 degrees (see 38 C.F.R. 
§ 4.71, Plate II), motion ranging from 0 to 135 degrees in 
September 1995 is, essentially, normal.  Hence, there is no 
evidence of ankylosis, or a compensable level of either 
flexion or extension so as to warrant assignment of a 
compensable rating under 5256, 5260 or 5261, respectively.  
There also is no evidence of any functional loss due to pain 
or any other factors.  See 38 C.F.R. §§ 4.40 and 4.45; 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  Further, there is no medical 
evidence any other impairment associated with the knee so as 
to warrant assignment a higher rating under any other 
diagnostic criteria of section 4.71, or any other provision 
of the rating schedule. 

Additionally, the Board also finds that the record presents 
no basis, at any point since the September 9, 1995 effective 
date of the grant of service connection for right knee 
disability, for assignment of any higher rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the July 2001 SSOC).  There simply is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), or necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the normal 
schedular criteria.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

Under these circumstances, the Board must conclude that there 
is no basis for staged rating, pursuant to Fenderson, and 
that the claim for a higher initial rating must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as competent evidence 
simply does not support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial, compensable rating following the grant of service 
conection for a right knee disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


